Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 11-13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varga et al., US Patent Application (20100238161), hereinafter “Varga” and Coll et al., US Patent Application (20130334730), hereinafter “Coll”

Regarding Claim 1 Varga teaches a  system for an aircraft, the HUD360 1 with no critical surfaces highlighted, shows the pilot's aircraft flight plan path 14 with two way points identified 15, [Varga para 0080] the system comprising: 
The pilot can use the HUD360 display to view terrain, structures, and other aircraft nearby and other aircraft that have their flight plan paths … [Varga para 0019] within a cockpit of the aircraft; and a heads-up control that receives image data from the one or more cameras, the heads-up control is configured to generate an image on the heads-up display . A pilot cockpit system for automatically receiving tactical and environmental data from multiple aircraft positions, its own aircraft position and displaying 3 dimensional aircraft data, displaying … Perfectly line up the projected image directly overlaying the real aircraft, terrain, and obstacle objects [Varga para 0135& 0136]
based on the image data from the one or more cameras Pan, tilt, and zoom cameras mounted in specific locations to see the outside of the aircraft can be used to augment the occluded view of the pilot [Varga para 0020] to provide a rearward view of an area behind the aircraft a live video slice from the gimbaled zoom camera is fed back and projected onto the semi transparent display onto the pilot's perception of the wing surface as viewed through the display by perceptual transformation of the video and the pilots gaze vector. This augments the view behind the wing. [Varga para 0023] and 
Varga does not explicitly teach but Coll teaches one or more cameras disposed on an aft portion of a fuselage of the aircraft video camera 31 located at the rear portion of the fuselage of tanker aircraft 13 for capturing images of the refueling scenario around drogue 21. [Coll para 0022];


	Coll discloses systems and methods for the calculation of the approach speed during air to air refuelling manoeuvres. The systems comprise: a) capturing means of a sequence of digital photograms of the approach operation scenario calibrated in order to determine the real distance corresponding to a pixel of a photogram; b) computational means configured for obtaining the coordinates of the relative trajectory of the receiver aircraft with respect of the tanker aircraft, by means of a sequence of photograms of the approach operation obtained by said capturing means and calculating the speed difference between receiver aircraft and tanker aircraft based on the trajectory defined by the coordinates recorded in said process b1). The invention also refers to the methods for calculating the approach speed.


Regarding claim 10 Varga and Coll teach everything above (see Claim 1). In addition Varga teaches wherein the heads-up control is configured to determine when a second aircraft is behind the aircraft and generates the image on the heads-up display based on the image data from the one or more cameras to provide a rearward view of an area behind the aircraft and wherein the aircraft and the second aircraft are on the ground. a live video slice from the gimbaled zoom camera is fed back and projected onto the semi transparent display onto the pilot's perception of the wing surface as viewed through the display by perceptual transformation of the video and the pilots gaze vector. This augments the view behind the wing. [Varga para 0023]

Regarding claim 11 Varga teaches an apparatus comprising: a heads-up display the HUD360 1 with no critical surfaces highlighted, shows the pilot's aircraft flight plan path 14 with two way points identified 15, [Varga para 0080]; and 
a heads-up control connected to the heads-up display, the HUD360 1 system include a … real-time computer system/controller 102 [Varga para 0070].
the heads-up control generating an image on the heads-up display from image data A pilot cockpit system for automatically receiving tactical and environmental data from multiple aircraft positions, its own aircraft position and displaying 3 dimensional aircraft data, displaying … Perfectly line up the projected image directly overlaying the real aircraft, terrain, and obstacle objects [Varga para 0135& 0136]
Vargas does not explicitly teach but Coll teaches from one or more cameras disposed on an aft portion of an aircraft video camera 31 located at the rear portion of the fuselage of tanker aircraft 13 for capturing images of the refueling scenario around drogue 21. [Coll para 0022].

Regarding claim 12 Varga and Coll teach everything above (see Claim 11). In addition Varga teaches wherein the generated image is overlaid on information previously displayed on the heads-up display so that the information and the generated image are both visible on the heads-up display. A pilot cockpit system for automatically receiving tactical and environmental data from multiple aircraft positions, its own aircraft position and displaying 3 dimensional aircraft data, displaying … Perfectly line up the projected image directly overlaying the real aircraft, terrain, and obstacle objects [Varga para 0135& 0136]

Regarding claim 13 Varga and Coll teach everything above (see Claim 11). In addition Varga teaches wherein the generated image obscures information previously displayed on the heads-up display. A pilot cockpit system for automatically receiving tactical and environmental data from multiple aircraft positions, its own aircraft position and displaying 3 dimensional aircraft data, displaying … Perfectly line up the projected image directly overlaying the real aircraft, terrain, and obstacle objects [Varga para 0135& 0136]

Regarding claim 17 Varga teaches method for providing a rearward view of an aircraft, the method comprising: generating an image on a heads-up display the HUD360 1 with no critical surfaces highlighted, shows the pilot's aircraft flight plan path 14 with two way points identified 15, [Varga para 0080] in a cockpit of an aircraft based on the image data A pilot cockpit system for automatically receiving tactical and environmental data from multiple aircraft positions, its own aircraft position and displaying 3 dimensional aircraft data, displaying … Perfectly line up the projected image directly overlaying the real aircraft, terrain, and obstacle objects [Varga para 0135& 0136]; and 
Varga does not explicitly teach but Coll teaches providing image data acquired from one or more rearward facing cameras from an aft portion of the aircraft video camera 31 located at the rear portion of the fuselage of tanker aircraft 13 for capturing images of the refueling scenario around drogue 21. [Coll para 0022];

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varga and Coll and in further view of Bailey et al., US Patetn (7342514), hereinafter “Bailey”

Regarding Claim 2 Varga and Coll teach everything above (see Claim 1). In addition Varga and Coll do not teach but Bailey teaches wherein the heads-up control is Traffic is identified by an airplane in a circle icon 530. Aircraft 520 may be taxiing along taxiway S moving onto 36C-18C and it may be seen that aircraft 530 may cross the path of 36C-18C. In such an event, the ADS-B system provides alerts to the flight crew that traffic may be a potential problem and traffic advisories or resolution advisories may be provided. First, an indication of traffic is presented on the head-up display 535. The traffic information includes the aircraft call numbers 540, the distance to the vehicle 545 and the speed 550 of aircraft 530 relative to aircraft 520. [Bailey col 5 lines 42-52]

Varga discloses a safety critical, time sensitive data system for projecting safety/mission critical data onto a display pair of Commercial Off The Shelf (COTS) light weight projection glasses or monocular creating a virtual 360.degree. HUD (Heads Up Display) with 6 degrees of freedom movement. The system includes the display, the workstation, the application software, and inputs containing the safety/mission critical information (Current User Position, Total Collision Avoidance System--TCAS, Global Positioning System--GPS, Magnetic Resonance Imaging--MRI Images, CAT scan images, Weather data, Military troop data, real-time space type markings etc.). The workstation software processes the incoming safety/mission critical data and converts it into a three dimensional space for the user to view. Selecting any of the images may display 
	Coll discloses systems and methods for the calculation of the approach speed during air to air refuelling manoeuvres. The systems comprise: a) capturing means of a sequence of digital photograms of the approach operation scenario calibrated in order to determine the real distance corresponding to a pixel of a photogram; b) computational means configured for obtaining the coordinates of the relative trajectory of the receiver aircraft with respect of the tanker aircraft, by means of a sequence of photograms of the approach operation obtained by said capturing means and calculating the speed difference between receiver aircraft and tanker aircraft based on the trajectory defined by the coordinates recorded in said process b1). The invention also refers to the methods for calculating the approach speed.
Bailey discloses a head-up display (HUD) is disclosed. The HUD is provided on board an aircraft. The HUD comprises a projector and a combiner. The combiner enables viewing of the world outside of the combiner and also allows viewing of information provided from the projector. A computer is coupled to the projector and provides airport runway and taxiway symbols conformally mapped onto the combiner. Also provided on the combiner is a mapping of automatic dependent surveillance broadcast advisory information and traffic onto the combiner.
	Prior to the effective date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Varga, Coll and Bailey. Coll improves Varga’s aircraft system by adding a rear-facing camera to allow for the detecting of objects close by the rear of the aircraft including approaching aircraft. 

Regarding claim 3 Varga, Coll and Bailey teach everything above (see claim 2). In addition Varga teaches wherein the aerial object is an aircraft, a missile, or a rocket. video camera 31 located at the rear portion of the fuselage of tanker aircraft 13 for capturing images of the refueling scenario around drogue 21. [Coll para 0022];

Claims 4-6, 14, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varga, Coll and Bailey and in further view of Yan et al., US Patent Application (20190286916), hereinafter “Yan”

Regarding claim 4 Varga, Coll and Bailey teach everything above (see claim 2). In addition Varga, Coll and Bailey do not teach but Yan teaches wherein the one or more cameras comprise a first camera disposed on a right side of the aft portion of the fuselage and a second camera disposed on a left side of the aft portion of the fuselage. host vehicle 105 can be configured with a forward left side camera, a backward left side camera, a forward right side camera, a backward right side camera. [Yan para 0048]

Varga discloses a safety critical, time sensitive data system for projecting safety/mission critical data onto a display pair of Commercial Off The Shelf (COTS) light weight projection glasses or monocular creating a virtual 360.degree. HUD (Heads Up Display) with 6 degrees of freedom movement. The system includes the display, the workstation, the application software, and inputs containing the safety/mission critical 
	Coll discloses systems and methods for the calculation of the approach speed during air to air refuelling manoeuvres. The systems comprise: a) capturing means of a sequence of digital photograms of the approach operation scenario calibrated in order to determine the real distance corresponding to a pixel of a photogram; b) computational means configured for obtaining the coordinates of the relative trajectory of the receiver aircraft with respect of the tanker aircraft, by means of a sequence of photograms of the approach operation obtained by said capturing means and calculating the speed difference between receiver aircraft and tanker aircraft based on the trajectory defined by the coordinates recorded in said process b1). The invention also refers to the methods for calculating the approach speed.
Bailey discloses a head-up display (HUD) is disclosed. The HUD is provided on board an aircraft. The HUD comprises a projector and a combiner. The combiner enables viewing of the world outside of the combiner and also allows viewing of information provided from the projector. A computer is coupled to the projector and provides airport runway and taxiway symbols conformally mapped onto the combiner. 
Yan discloses a system and method for lateral vehicle detection is disclosed. A particular embodiment can be configured to: receive lateral image data from at least one laterally-facing camera associated with an autonomous vehicle; warp the lateral image data based on a line parallel to a side of the autonomous vehicle; perform object extraction on the warped lateral image data to identify extracted objects in the warped lateral image data; and apply bounding boxes around the extracted objects.

Prior to the effective date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Varga, Coll, Bailey and Yan. Coll improves Varga’s aircraft system by adding a rear-facing camera to allow for the detecting of objects close by the rear of the aircraft including approaching aircraft. Bailey improves the system by identify objects within a distance of the aircraft and proving an image to the display of the object. Yan adds the ability to provide a virtual view from the mounted cameras allowing a composite view of a direction.

Regarding claim 5 Varga, Coll, Bailey and Yan teach everything above (see claim 4). In addition Yan teaches wherein the heads-up control receives image data from the first camera and the second camera, and wherein the rearward view comprises a stitched rearward view based on image data from the first camera and the second camera. the warped lateral image data for each of the dual lateral cameras on each side of the autonomous or host vehicle can be stitched together or combined to create a single combined image data set using the following process. [Yan para 0055]

Regarding claim 6 Varga, Coll, Bailey and Yan teach everything above (see claim 5). In addition Yan teaches wherein the heads-up control is configured to determine whether the aerial object is approaching the aircraft via processing the image data. Video camera 31 must be calibrated to be able to relate the pixels of the image with the real distances in the refuelling scenario. This calibration may be carried out by identifying an object having known dimensions in an image, such as, for example, drogue 21. [Varga para 0024]

Regarding claim 14 Varga, Coll and Bailey teach everything above (see claim 11). In addition Varga, Coll and Bailey  do not teach but Yan teaches wherein generated image comprises a stitched together image from image data from a first camera disposed on a right side of the aft portion of an aircraft and image data from a second camera disposed on a left side of the aft portion of the aircraft. the warped lateral image data for each of the dual lateral cameras on each side of the autonomous or host vehicle can be stitched together or combined to create a single combined image data set using the following process. [Yan para 0055]


Regarding claim 15 Varga, Coll, Bailey and Yan teach everything above (see claim 14). In addition Yan teaches wherein the generated image is a mirror image of a rearward he warped lateral image data for each of the dual lateral cameras on each side of the autonomous or host vehicle can be stitched together or combined to create a single combined image data set using the following process. [Yan para 0055]

Regarding claim 18 Varga and Coll teach everything above (see claim 17). In addition Varga and Coll do not teach but Yan teaches wherein providing image data comprises providing acquired image data from a first camera disposed on a right side of the aft portion of the aircraft and a second camera disposed on a left side of the aft portion of the aircraft, host vehicle 105 can be configured with a forward left side camera, a backward left side camera, a forward right side camera, a backward right side camera. [Yan para 0048]; and 
generating an image on the heads-up display comprising generating a stitched rearward view based on image data from the first camera and the second camera. the warped lateral image data for each of the dual lateral cameras on each side of the autonomous or host vehicle can be stitched together or combined to create a single combined image data set using the following process. [Yan para 0055]





Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varga and Coll and in further view of Starr et al., US Patent Application (20150194059), hereinafter “Starr”

Regarding claim 7 Varga and Coll teach everything above (see claim1). In addition Varga and Coll do not teach but Starr teaches comprising an onboard radar system, wherein the heads-up control is configured to determine when an aerial object is within a predetermined range behind the aircraft based on data from the onboard radar system and wherein the heads-up control generates the image on the heads-up display when the heads-up control determines the aerial object is within the predetermined range. A processor of the obstacle detection system can receive the radar return signals from the radar sensor modules, identify locations of ground obstacles in proximity to aircraft 12 based on the radar return signals (e.g., within a predetermined distance threshold of aircraft 12). As described in further detail below, the processor can generate a GUI that includes an overhead view of surface 22, as well as a graphical representation of aircraft 12 and a graphical representation of obstacles 16 positioned relative to the overhead view to indicate the real world position of aircraft 12 and obstacles 16. [Starr para 0035]

Varga discloses a safety critical, time sensitive data system for projecting safety/mission critical data onto a display pair of Commercial Off The Shelf (COTS) light weight projection glasses or monocular creating a virtual 360.degree. HUD (Heads Up Display) with 6 degrees of freedom movement. The system includes the display, the workstation, the application software, and inputs containing the safety/mission critical information (Current User Position, Total Collision Avoidance System--TCAS, Global Positioning System--GPS, Magnetic Resonance Imaging--MRI Images, CAT scan images, Weather 
	Coll discloses systems and methods for the calculation of the approach speed during air to air refuelling manoeuvres. The systems comprise: a) capturing means of a sequence of digital photograms of the approach operation scenario calibrated in order to determine the real distance corresponding to a pixel of a photogram; b) computational means configured for obtaining the coordinates of the relative trajectory of the receiver aircraft with respect of the tanker aircraft, by means of a sequence of photograms of the approach operation obtained by said capturing means and calculating the speed difference between receiver aircraft and tanker aircraft based on the trajectory defined by the coordinates recorded in said process b1). The invention also refers to the methods for calculating the approach speed.
	Starr discloses an obstacle detection system is configured to generate and display a graphical user interface (GUI) that includes an overhead image of an area in which a vehicle is positioned, a graphical representation of the vehicle, and graphical representations of one or more obstacles, The graphical representations of the one or more obstacles and vehicle can be arranged relative to the overhead image to indicate determined real-world positions of the one or more obstacles and vehicle, respectively, relative to other features shown in the overhead (e.g., airport structure or other buildings).


Regarding claim 16 Varga and Coll teach everything above (see claim 11). In addition Varga and Coll do not teach but Starr teaches wherein the heads-up control generates the image on the heads- up display in response to determining that an object is within a predetermined range behind the aircraft and wherein the object may be in-flight or may be positioned on the ground. A processor of the obstacle detection system can receive the radar return signals from the radar sensor modules, identify locations of ground obstacles in proximity to aircraft 12 based on the radar return signals (e.g., within a predetermined distance threshold of aircraft 12). As described in further detail below, the processor can generate a GUI that includes an overhead view of surface 22, as well as a graphical representation of aircraft 12 and a graphical representation of obstacles 16 positioned relative to the overhead view to indicate the real world position of aircraft 12 and obstacles 16. [Starr para 0035]


Claims 8, 9, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varga and Coll and in further view of Mohan et al., US Patent Application (20190049268), hereinafter “Mohan”

once all the interval management parameters are entered, the FMC can generate trajectory for the target aircraft and at 615 for the particular aircraft based on a set of flight plan elements which have been extracted. If a trajectory of the target aircraft and the particular aircraft from the flight plan elements has been generated at 620 or more precisely successfully generated by meeting certain threshold requirements in integrity, the FMC can compute at 630, the dynamic time of arrival at the received ABP by adding a spacing goal at 640 to the ETA of the ABP of the target aircraft. At 640, if the spacing goal type is a distance type parameter, additional time is allotted or taken to cover the distance based on the profile speed of particular aircraft which is computed with the resultant time to cover the distance and this resultant time is added to ETA of the traffic at the ABP. and wherein the heads-up control generates the image on the heads-up display when the heads-up control determines the aerial object is within the predetermined range. visual display 112 may be implemented as a heads-down Primary Flight Display or as a heads-up display (HUD).

Varga discloses a safety critical, time sensitive data system for projecting safety/mission critical data onto a display pair of Commercial Off The Shelf (COTS) light weight projection glasses or monocular creating a virtual 360.degree. HUD (Heads Up Display) 
	Coll discloses systems and methods for the calculation of the approach speed during air to air refuelling manoeuvres. The systems comprise: a) capturing means of a sequence of digital photograms of the approach operation scenario calibrated in order to determine the real distance corresponding to a pixel of a photogram; b) computational means configured for obtaining the coordinates of the relative trajectory of the receiver aircraft with respect of the tanker aircraft, by means of a sequence of photograms of the approach operation obtained by said capturing means and calculating the speed difference between receiver aircraft and tanker aircraft based on the trajectory defined by the coordinates recorded in said process b1). The invention also refers to the methods for calculating the approach speed.
	Mohan discloses an aircraft management for selecting a speeding profile mode for phases of a flight plan including: retrieving assigned space goals (ASG) corresponding to a plurality of achieve by point (ABP) designations for a target flight path of the aircraft wherein the target flight path is associated with a target aircraft; 
	Prior to the effective date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Varga, Coll and Mohan. Col improves Varga’s aircraft system by adding a rear-facing camera to allow for the detecting of objects close by the rear of the aircraft including approaching aircraft.  Mohan allows for flight management information to allow for avoidance of obstacles.

Regarding claim 9 Varga and Coll teaches everything above (see claim 1). In addition Varga and Coll do not teach but Mohan teaches wherein the heads-up control is configured to determine when an aerial object is within a predetermined range behind the aircraft based on an automatic dependent surveillance-broadcast (ADS-B) signal and wherein the heads-up control generates the image on the heads-up display when the heads-up control determines the aerial object is within the predetermined range. includes an automatic dependent surveillance broadcast (ADS-B) receiver which is an integral component of NextGen national airspace strategy were the aircraft receives by the receiver 205 flight information services-broadcast (FIS-B) and traffic information services broadcast (TIS-B) data and other ADS-B data such as direct communication from nearby aircrafts. The receiver 205 is connected to the traffic computer 210 which receives the ADS-B in and generates the target aircraft state parameters to an aircraft interface device (AID) 215 [Mohan para 0043]

Regarding claim 19 Varga and Coll teaches everything above (see claim 17). In addition Varga and Coll do not teach but Mohan teaches further comprising determining whether an object is within a predetermined range behind the aircraft prior to generating the image on the heads-up display. includes an automatic dependent surveillance broadcast (ADS-B) receiver which is an integral component of NextGen national airspace strategy were the aircraft receives by the receiver 205 flight information services-broadcast (FIS-B) and traffic information services broadcast (TIS-B) data and other ADS-B data such as direct communication from nearby aircrafts. The receiver 205 is connected to the traffic computer 210 which receives the ADS-B in and generates the target aircraft state parameters to an aircraft interface device (AID) 215 [Mohan para 0043]


Regarding claim 20 Varga, Coll and Mohan teaches everything above (see claim 19). In addition Mohan teaches further comprising receiving information from a flight interval management (FIM) avionics system, receiving an automatic dependent surveillance-broadcast (ADS-B) signal, or receiving information from an on-board radar system to determine if the object is within the predetermined range of the aircraft. includes an automatic dependent surveillance broadcast (ADS-B) receiver which is an integral component of NextGen national airspace strategy were the aircraft receives by the receiver 205 flight information services-broadcast (FIS-B) and traffic information services broadcast (TIS-B) data and other ADS-B data such as direct communication from nearby aircrafts. The receiver 205 is connected to the traffic computer 210 which receives the ADS-B in and generates the target aircraft state parameters to an aircraft interface device (AID) 215 [Mohan para 0043]

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ROBERT J MICHAUD/Examiner, Art Unit 2694